DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien, II (US 2013/0197552 A1).
Regarding claim 10, O’Brien, II (‘552) teach a system for determining a position of a working end of a driven instrument, comprising: an instrument assembly, including: an elongated tubular member having a cannula therein (#12 see [0024]; and Fig. 1); a working tool having a shaft extending through the cannula and a working end attached to the shaft, wherein the working end extends from the elongated tubular member and configured to be driven by the shaft (#22 see [0024]; and Fig. 1); a hub fixedly connected to the elongated tubular member, wherein the shaft extends through the hub (#16 see [0024]; and Fig. 1); and a tracking device connected to the hub, wherein the tracking device includes at least one tracking member having a dimension less than about 20 square millimeters (#39 see [0027]; 
Regarding claim 11, O’Brien, II (‘552) teach the system of claim 10, further comprising: the tool motor having a handle and a motor (#36 see [0026]; and Fig. 1); wherein the working tool is rotated by the motor while the tracking system tracks the tracking device (see [0026]).
Regarding claim 13, O’Brien, II (‘552) teach the system of claim 10, wherein the hub includes a wall having an external surface and the tracking device is adhered to the external surface of the hub  (#39 see [0027]; and Fig. 1).
Regarding claim 14, O’Brien, II (‘552) teach the system of claim 13, wherein the hub includes a plurality of well forming walls extending from the external surface; wherein the tracking device is adhered to the external surface of the hub within a well defined by the plurality of well forming walls  (#39 see [0027]; and Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12, 15-19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, II (US 2013/0197552 A1) in view of Flores (US 2014/0275980 A1).
Regarding claim 1, O’Brien, II (‘552) teach a system for  determining a position of a working end of a driven instrument, comprising: an elongated tubular member having a cannula therein (#12 see [0024]; and Fig. 1); a hub connected to the elongated tubular member (#16 see [0024]; and Fig. 1); and a tracking device connected to the hub includes at least one tracking member (#39 see [0027]; and Fig. 1); wherein the hub is configured to be connected to a tool motor handle having a tool motor to drive a shaft (#36 and #38 see [0026]; and Fig. 1) and the tracking device has an external dimension less than at least a distal end of the tool motor handle (see [0021], [0027]; and Fig. 1). O’Brien, II fails to explicitly teach wherein the tracking device has an external cross-sectional dimension that is less than that of the distal end of handle. However, Flores (‘980) from the same field of endeavor do teach a tracking device has an external cross-sectional dimension that is less than that of the distal end of handle (see [0072]-[0079]; and Figs. 6A-8). It would be obvious to one of ordinary skill in the art to combine the invention of O’Brien, ll with the features of Flores for the benefit of maintaining the overall size of the insertable device and increasing the ease with which the device is administered to a patient.
Regarding claim 2, O’Brien, II (‘552) in view of Flores (‘980) teach the system of claim 1, further comprising: the shaft positioned and extending through the cannula; and the working end attached to 
Regarding claim 3, O’Brien, II (‘552) in view of Flores (‘980) teach the system of claim 2, wherein the shaft extends through the hub (see O’Brien, II [0026]).
Regarding claim 4, O’Brien, II (‘552) in view of Flores (‘980) teach the system of claim 3, further comprising: the tool motor handle (O’Brien, II #36 see [0026]; and Fig. 1); wherein the elongated tubular member, the hub, the tracking device the shaft, and the working end are configured as an assembly and attached to the tool motor handle as a single unit (O’Brien, II see [0026]; and Fig. 1).
Regarding claim 5, O’Brien, II (‘552) in view of Flores (‘980) teach the system of claim 1, wherein the hub includes a plurality of walls extending from an external surface to form a well; wherein the at least one tracking member is held within the well (O’Brien, II #16 see [0024]; and Fig. 1; Flores see [0072]-[0079]; and Figs. 6A-8).
Regarding claim 6, O’Brien, II (‘552) in view of Flores (‘980) teach the system of claim 1, wherein the tracking member includes a coil of conductive material formed around a core and a printed circuit board; wherein the conductive material is connected to the printed circuit board (O’Brien, II #39 see [0021], [0027]; and Fig. 1); wherein the printed board and coil are received in the well (O’Brien, II #16 see [0024]; and Fig. 1; Flores see [0072]-[0079]; and Figs. 6A-8).
Regarding claim 7, O’Brien, II (‘552) in view of Flores (‘980) teach the system of claim 2, wherein the working end includes a burr, a rotating cutter, a grinder, or combinations thereof (O’Brien, II #24 see [0024]; and Fig. 1).
Regarding claim 8, O’Brien, II (‘552) in view of Flores (‘980) teach the system of claim 1, further comprising: a connector electrically connected to the tracking device; wherein the connector includes a memory having calibration information regarding the drive instrument (O’Brien, II see [0027]).

Regarding claim 12, O’Brien, II (‘552) in view of Flores (‘980) teach the system of claim 11, wherein an external dimension of the hub and tracking device is less than a dimension of the handle adjacent to the hub (O’Brien, II #39 see [0027]; and Fig. 1). O’Brien, II fails to explicitly teach wherein the tracking device has an external cross-sectional dimension that is less than that of the distal end of handle. However, Flores (‘980) from the same field of endeavor do teach a tracking device has an external cross-sectional dimension that is less than that of the distal end of handle (see [0072]-[0079]; and Figs. 6A-8). It would be obvious to one of ordinary skill in the art to combine the invention of O’Brien, ll with the features of Flores for the benefit of maintaining the overall size of the insertable device and increasing the ease with which the device is administered to a patient.
Regarding claim 15, O’Brien, II (‘552) in view of Flores (‘980) teach a system to track an instrument, comprising: a hub extending along an axis and having an exterior surface, the exterior surface defining a recessed well therein (O’Brien, II #16 see [0024]; and Fig. 1; Flores see [0072]-[0079]; and Figs. 6A-8); a tubular member connected to the hub (O’Brien, II #16 see [0024]; and Fig. 1); an instrument shaft extending through the tubular member and the hub (O’Brien, II #22 see [0024]; and Fig. 1); a tracking member affixed to the recessed well within the an exterior surface of a wall of the hub, the tracking memever having a coil affixed to a printed circuit board (O’Brien, II #39 see [0027]; and Fig. 1; Flores see [0072]-[0079]; and Figs. 6A-8); wherein the hub is configured to be fixed to a power tool handle (O’Brien, II see [0026]).
Regarding claim 16, O’Brien, II (‘552) in view of Flores (‘980) teach the system of claim 15, wherein the tracking member is configured to track a position of a working end connected to the instrument shaft while the instrument shaft rotates (O’Brien, II see [0026]; and Fig. 1).

Regarding claim 18, O’Brien, II (‘552) in view of Flores (‘980) teach the system of claim 15, further comprising: the power tool handle, wherein the power tool handle includes a motor configured to selectively rotate the instrument shaft (O’Brien, II #36 see [0026]; and Fig. 1).
Regarding claim 19, O’Brien, II (‘552) in view of Flores (‘980) teach the system of claim 18, wherein the power tool handle is operable to be manipulated by a single hand of a user to perform a procedure (O’Brien, II see [0026]).
Regarding claim 23, O’Brien, II (‘552) in view of Flores (‘980) teach the system of Claim 1, wherein an external surface of the hub defines a plurality of wells formed into the external surface; and wherein the tracking device includes a plurality of tracking devices, one of each of the plurality of tracking devices positioned in a corresponding one of each well formed in the hub (O’Brien, II #16 see [0024]; and Fig. 1; Flores see [0072]-[0079]; and Figs. 6A-8).
Regarding claim 24, O’Brien, II (‘552) in view of Flores (‘980) teach the system of Claim 23, wherein each of the plurality of tracking devices includes a coil coupled to a printed circuit board and each coil and printed circuit board is positioned in each well ((O’Brien, II #16 see [0024]; and Fig. 1; Flores see [0072]-[0079]; and Figs. 6A-8).
.
Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive: the limitation “having a dimension less than about 20 square millimeters” fails to meaningfully limit the claim. Any physical structure is considered to have a dimension less than about 20 square millimeters. The “dimensions” has not been defined in any meaningful way and can include any arbitrary dimension, or boundary of a structure. The limitation “less than about 20 square millimeters” includes any size dimension under 20 square millimeters. e.g. the earth has nearly infinite dimensions of 20 square millimeters or less, as would a patient, etc.
Flores (‘980) from the same field of endeavor do teach a tracking device has an external cross-sectional dimension that is less than that of the distal end of handle (see [0072]-[0079]; and Figs. 6A-8). It would be obvious to one of ordinary skill in the art to combine the invention of O’Brien, ll with the features of Flores for the benefit of maintaining the overall size of the insertable device and increasing the ease with which the device is administered to a patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793